UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 13, 2012 Monster Beverage Corporation (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 0-18761 39-1679918 (Commission File Number) (IRS Employer Identification No.) 550 Monica Circle Suite 201 Corona, California 92880 (Address of principal executive offices and zip code) (951) 739 - 6200 (Registrant's telephone number, including area code) N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01. Other Events. On August 13, 2012, Monster Beverage Corporation (the "Company") issued a press release announcing that the Company's Board of Directors has authorized an increase in its share repurchase program to repurchase an additional $250 million of its outstanding common stock. As of August 13, 2012, the total amount available under the authorization is $500 million. The Company expects the share repurchases to be made from time to time in the open market or through privately negotiated transactions, or otherwise, subject to applicable laws, regulations and approvals. The timing of the share repurchases will depend on a variety of factors, including market conditions, and share repurchases may be suspended or discontinued at any time. A copy of the press release is attached as Exhibit 99.1 hereto. Item 9.01. Financial Statements and Exhibits. (d) Exhibits Exhibit 99.1 Press Release dated August 13, 2012. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Monster Beverage Corporation Date:August 13, 2012/s/ Hilton H. Schlosberg Hilton H. Schlosberg Vice Chairman of the Board of Directors, President and Chief Financial Officer
